Title: To George Washington from Benjamin Lincoln, 4 July 1781 to 5 July 1781
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                        July 4+5, 1781
                     
                  
                  General Clinton advised to sending two Regiments of Militia to Dobses Ferry & Tarry-Town, I sent a pilot to lead them across the Land they Arrived at the place of their destination yesterday where I met them.  there are Houses enough here to cover the Troops—I have left orders with Colo. Denny, the Oldest officer, to watch the motions of the Enemy prevent thier plundering the inhabitants, receiving any Supplies of or holding any Correspondence with them; and in order the more effectually to prevent a communication I have directed him to secure all the Small boats on the Shores, many of which there are——He will inform your Excellency of important occurrances He hath been cautioned to see that the Centres are properly posted and that they are very vigilant on their posts.  And that there be no wanton destruction of private property.
                  Colo. Mosely Regiment is now encamped on Valentines Hill & Colo. How will join him this day—The other Regements, saving Colo. McIntosh & Colo. Cogswell who are left at Fairfield, & Colo. Carpenter who is securing the Boats about at Horse Neck & in that neghbourhood are ordered forward without any loss of time.
                  There were yesterday afternoon in North River off the South part of Tarry-Town at anchor near the East Shore Three Ships, one of which without a Mizen Top mast, Three Schooners, one rowe fully, & Three Sloops, also one Vessel, said to be a tender, under Sail near the Western Shore—Our people yesterday found a Barge on shore with out oars they have procured it.  I am with great respect your Excellencey most Obedient & humble Servant
                  
                     Benj. Lincoln
                  
               